Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims  16  18  20 22  23  27  28  is/are rejected under 35 U.S.C. 103 as being obvious over Buckers  853 in view of Egan 901  Low  558 and Gallagher  643 
The references are applied as discussed in last office action In addition use with a sensor  defines no structural details over  Buckers box  50 analogous  electronic box 50 Also obvious to use a force fit   at  teeth 27  of Bucker in view of the force fits in the  secondary  refences   and the comment in Bucker  col 2 lines   28-30 This would prevent looseness of the cover  It  would also have been obvious to provide the cover with  high rigidity to avoid  damage  Reference  to standards does not define over such teachings
Claim(s)24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references ] as applied to claim 16 above, and further in view of Goodwin 976
Claim(s  25  26  is/are rejected under 35 U.S.C. 103 as being unpatentable over the  references  as applied to claim16  above, and further in view of Coffey 176 and Dahl  540 
For the above rejections the references are applied as discussed on pages  3  4  0f the  last office  action . These are responded to in above discussion
Claims    29-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed [with the amendment  have been fully considered but they are not persuasive.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE  TC Patel  571  272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NEIL ABRAMS/              Primary Examiner, Art Unit 2832